Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 8-29 are in the application.
Claims 8, 23-29.

The restriction of claim 8 is withdrawn as claim 8 includes compounds as give in claim 5.
Response to the arguments and amendment:-
Claim Rejections - 35 USC § 103
Applicants have amended the claims to a certain extent. They argue that all the bioisosteres given in the Bhatia reference have been deleted. The compounds GAT186, GAT187 and GAT141 results are unexpected. Becker reference does not provide data for specific compounds and the combined reference does not suggest the PAM activity with respect to alpha7 acetylcholine receptor.
This arguments is not found to be convincing. Especially since claiming a compound based on PAM activity with respect to alpha 7 acetylcholine which is a function. 
Amgen v. Sanofi and Regeneron (Fed. Cir. 2021).
Besides the compounds   in WO 2003098600  does teach compounds with same activity wherein R1 is a SO2NR2, R2 is H.  and Ar is a phenyl substituted by  CO2C1-4alkyl., which reads on applicants R6 being 
    PNG
    media_image1.png
    35
    116
    media_image1.png
    Greyscale
 and n is 0 Rc is an alkyl. The difference is in the length of the alkyl chain, or Rc is an alkynyl or alkenyl. ( prior art art has Ar  substituted by alkenyl, 
    PNG
    media_image2.png
    281
    412
    media_image2.png
    Greyscale
Ar is also a heteroaryl or phenyl, and X is CH2.
 The claims still contain compounds other than compounds 64, 65 and 24. 
So the amended still does not overcome the rejection and claims 5, 8-22 are rejected.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



July 7, 2021.